DETAILED ACTION
1.   The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC §103
2.    The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
     Claims 1 – 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halavy Pub. No.: US 2010/0194847 A1; hereinafter Halavy) in view of Firestone et al (Patent No.: US 7,084,898 B1; hereinafter Firestone)

               Consider claims 1, 6, and 11, Halavy clearly shows and discloses a method of configuring a bridge for a multimedia conferencing system for a continuous presence multimedia conference having at least three media relay endpoints (fg. 1, labels: 120, 130, fig. 6 – fig. 7), comprising: allocating for each media relay input stream in a conference corresponding to a presented media relay endpoint (paragraphs: 0012-0014): a media relay input processor of a plurality of media relay input processors and a stream identifier for a stream of transport frames from the media relay input processor for the media relay input stream from the presented media relay endpoint (paragraphs: 0039, and 0074-0079, and fig. 2, fig. 8, labels: 810-840); and allocating for each media relay endpoint in the conference: a media combiner module of a plurality of media combiner modules and a stream identifier for each stream of transport frames from the media combiner module to be provided to the presented media relay endpoint (paragraphs: 0012, 0015, 0050, fig. 5, and fig. 6-fig. 7); and a media relay output processor of a plurality of media relay output processors (paragraph 0080, fig. 8, labels: 850-860), wherein at least one of the stream identifiers represents a multicast address for the respective stream of transport frames, a multicast addressed stream being transported over a network (the MCU processes audio and visual signals and distributes them to a set of connected channels) (paragraphs: 0003 and 0041, and fig. 8, label: 810-845); however, Halavy  does not specifically discloses a second example for allocating for each media relay input stream in a conference corresponding to a presented media relay endpoint.             
              In the same field of endeavor, Firestone clearly discloses a second example for allocating for each media relay input stream in a conference corresponding to a presented media relay endpoint (abstract, fig. 1 – fig. 2, and col. 3, lines 38-66).    
            Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Firestone into teaching of Halavy for the purpose of synchronize the audio and video streams in a video conference.

                 Consider claims 2, 7, and 13, Halavy and Firestone clearly show the method, the system and non-transitory processors, further comprising: creating a control table and a routing table; allocating an entry in the control table for each media relay endpoint in the conference; and allocating an entry in the routing table for each media relay input stream (Halavy: paragraph: 0017, 0042, 0087).
                 Consider claims 3, 8, and 14, Halavy and Firestone clearly show the method, the system and non-transitory processors, further comprising: determining a current continuous presence image to be presented at a media relay endpoint in the conference; and updating the routing table to allow the media combiner module allocated to each media relay endpoint to obtain transport frames corresponding to presented media relay endpoints (Halavy: paragraphs: 0058, 0060-63, 0087 and fig. 8). 
                Consider claims 4 and 9, Halavy and Firestone clearly show the method and non-transitory processors, wherein: a media relay input processor receives an input of a stream of compressed media packets and provides an output of a stream of compressed media transport frames (fig. 3, label 310-330), a media combiner module receives an input of a stream of compressed media transport frames and provides an output of a stream of compressed media transport frames (fig. 3, label 350), and a media relay output processor receives an input of a stream of compressed media transport frames and provides an output of a stream of compressed media packets (fig. 3, label 350and 305), and the method further comprising: routing streams of transport frames among the allocated media relay input processors, media combiner modules, and media relay output processors based on the stream identifiers (Halavy: fig. 4 and fig. 8, labels: 810-860). 
                 Consider claims 5 and 10, Halavy and Firestone clearly show the method and non-transitory processors, wherein the network is an Ethernet network (Halavy: paragraph 0040).

                 Consider claim 12, Halavy and Firestone clearly show he bridge system, wherein the control module is further configured to: allocate for each media relay input stream in a conference corresponding to a presented media relay endpoint: a media relay input processor of the plurality of media relay input processors and a stream identifier for a stream of transport frames from the media relay input processor for the media relay input stream from the presented media relay endpoint (fig. 8, label 810-845); and allocate for each media relay endpoint in the conference: a media combiner module of the plurality of media combiner modules and a stream identifier for each stream of transport frames from the media combiner module to be provided to the presented media relay endpoint (fig. 3- fig. 4); and a media relay output processor of the plurality of media relay output processors (Halavy: fig. 4 and Firestone: fig. 2). 
              Consider claim 15, Halavy and Firestone clearly show the bridge system, wherein: a media relay input processor receives an input of a stream of compressed media packets and provides an output of a stream of compressed media transport frames, and a media relay output processor receives an input of a stream of compressed media transport frames and provides an output of a stream of compressed media packets (Halavy: fig. 3, and fig. 8-fig.9).
                                                  






Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on December 22, 2021. Claims 1-15 are now pending in the present application.

          Applicant argues on the Applicant’s Response that Halavy and Firestone failed to teach the limitation "wherein at least one of the stream identifiers represents a multicast address for the respective stream of transport frames, a multicast addressed stream being transported over a network."

          The Examiner respectfully disagrees with Applicants’ arguments, by using google  definition for  the role of IP multicast in information delivery is the IP multicast routing enables a host (source) to send packets to a group of hosts (receivers) anywhere within the IP network by using a special form of IP address called the IP multicast group address. (https://www.cisco.com/c/en/us/td/docs/switches/lan/catalyst3750x_3560x/software/release/15-2_2_e/multicast/configuration_guide/b_mc_1522e_3750x_3560x_cg/b_mc_3750x_3560x_chapter_01.html). Halavy teaches a common multipoint conference between three or more participants requires a Multipoint Control Unit (MCU). An MCU is a conference controlling entity that is typically located in a node of a network or in a terminal which receives several channels from endpoints. According to certain criteria, the MCU processes audio and visual signals and distributes them to a set of connected channels. A terminal (which may be referred to as an endpoint) is an entity on the network, capable of providing real-time, two-way audio and/or audio visual communication with other terminals or with the MCU (paragraph 0003). Moreover, Halavy teaches the ID can be carried in the Contributing Source IDs (CSRC) field in the RTP header. The ID can be transferred to the MRM, which in turn can verify that each endpoint has a different ID from the other endpoints. Yet in an alternate embodiment, the ID can be replaced by other unique identification, such as but not limited to an IP address and\or an IP port of each stream (paragraphs: 0012-0013). As a result, Halavy and Firestone teaches all the limitation of claim 1.
                 
Conclusion                        
            
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656